Citation Nr: 0520245	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include claimed as due to exposure to 
herbicides.  

2.  Entitlement to service connection for skin cancer, to 
include claimed as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:  John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969, including a combat tour of duty in Vietnam.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO decision.

In April 2003, the veteran appeared at the RO and testified 
at a video conference that was conducted by the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A copy of the 
transcript of the hearing is of record.  

In February 2004, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection for a respiratory disorder, and remanded the 
entire case back to the RO for additional development of the 
respiratory disorder and skin cancer claims.  As such 
development has been completed, the case was returned to the 
Board for further appellate consideration.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that the veteran's current 
respiratory disorder was first clinically manifest many years 
after his discharge from active service; his respiratory 
disorder, diagnosed as chronic obstructive pulmonary disorder 
and asthma, is not shown to be due to disease or injury, 
including exposure to herbicides (Agent Orange), in active 
service.

3.  There is no competent evidence showing that the veteran 
currently has skin cancer, or residuals thereof, that is 
related to disease or injury, including exposure to 
herbicides (Agent Orange), in active service.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not due to disease or injury 
that was incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service or be due to any 
herbicide (Agent Orange) exposure therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Skin cancer was not due to disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service or be due to any herbicide 
(Agent Orange) exposure therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO decision in September 2002, as well 
as subsequent to that decision, and, as explained herein 
below, strictly complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in June 2002, November 
2003, April 2004, and September 2004, the RO advised the 
veteran of what was required to prevail on his claims for 
service connection, what specifically VA had done and would 
do to assist in the claims, and what information and evidence 
the veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  The RO also 
requested the veteran to inform it of any information that is 
relevant to his appeal.  

Further, the veteran was provided with a copy of the rating 
decision dated in September 2002 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claims.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claims were denied and the evidence it had 
considered in denying the claims.  The general advisements 
were reiterated in the statement of the case issued in 
January 2003 and the supplemental statement of the case 
issued in April 2005, which also contained the regulations 
promulgated in light of the VCAA and the United States Code 
cites relevant to the VCAA.  The statement of the case and 
supplemental statement of the case also provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  As such, 
through the rating decision, statement of the case, and 
supplemental statement of the case, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notices, rating decision, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
service connection claims and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in April 2003.  The RO has obtained the veteran's 
service medical records, as well as VA and private medical 
treatment records identified by him.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations in March 2005, specifically to 
evaluate the current nature and etiology of the disabilities 
at issue.  The Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claims of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as malignant tumors, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  Whenever VA's Secretary determines, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of a 
disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A.  Respiratory Disorder

A review of the record indicates that during service the 
veteran was seen in December 1967 for having a cough 
productive of yellow sputum for four months.  It was noted at 
that time that he smoked two to three packages of cigarettes 
per day.  The diagnosis was active chronic bronchitis.  Five 
days later, in January 1998, he complained of little relief 
and was told to continue his medication.  At the time of a 
separation physical examination in February 1969, the veteran 
reported on a medical history form that he did not have (or 
ever have) asthma, shortness of breath, pain or pressure in 
the chest, or chronic cough.  

Following discharge in April 1969, the veteran underwent a VA 
examination in July 1969.  He did not have any complaints 
referable to the lungs, and there was no diagnosis of a lung 
disorder.  There were no complaints of a lung disorder at the 
time of a VA examination in April 1983.  A chest X-ray 
revealed blunting of the right costophrenic angles, secondary 
to pleural adhesions.  Otherwise, the lungs were clear.  The 
impression on the radiographic report was essentially normal 
chest.  

Private medical records show that in February 1985 the 
veteran was admitted to the Great Plains Regional Medical 
Center with a productive cough with rales.  A chest X-ray 
showed no active intrathoracic disease (it also noted some 
patchy fibrosis of the left apex that was unchanged from a 
previous study in April 1984).  The final diagnoses were 
bronchitis, flu, and pleurisy.  In December 1985, he was seen 
by his private doctor who suspected some bronchitis and 
pleurisy.  

In a March 1990 statement, the veteran indicated that he had 
trouble breathing at times and that his lungs bothered him.  
At the time of a VA examination in April 1990, his lungs were 
clear.  A chest X-ray was negative.  There was no diagnosis 
of a lung disorder.  At the time of a June 1990 VA 
psychiatric examination, the veteran reported that he had had 
pneumonia as a child and also before he was discharged from 
service.  Private medical records from Family Medicine 
Associates show that in October 1992 the veteran was treated 
for bronchitis.  

In a January 1994 statement, the veteran indicated that he 
began smoking in service, which progressed up to two packs a 
day or more.  He claimed that as a result of his service in 
Vietnam, his lungs were further weakened.  (It is noted that 
in a May 1998 rating decision, the RO denied service 
connection for nicotine dependence with continued tobacco use 
leading to a lung condition; the veteran did not appeal this 
decision.)  He stated that he has had repeated bouts of 
pneumonia, once in service and at least three times as a 
civilian.  He also claimed having had pleurisy.  In 
statements received in October 1994 and November 1994, he 
indicated that in service he was hospitalized for pneumonia 
for 21 days and had since had recurrent bouts of pneumonia.  
He also noted that he had shortness of breath when he exerted 
himself.

At the time of a VA Agent Orange examination in April 1994, 
the veteran complained of difficulty breathing.  He was 
diagnosed with moderate chronic obstructive pulmonary disease 
(COPD).  On a VA respiratory examination at that time, it was 
noted that he was a 2 pack per day smoker.  Pulmonary 
function testing showed COPD.  A chest X-ray showed minor 
pleural reaction of the right lung base, which was noted to 
have developed in the right costophrenic angle since a prior 
study in 1990.  The examiner noted that the veteran's disease 
was chronic and probably secondary to smoking.  The diagnoses 
were moderate COPD and cigarette addiction.  

Medical records from Family Medicine Associates show that in 
December 1994 the veteran was treated for bronchitis.  At the 
time of a March 1995 VA ear examination, the veteran reported 
that he was a 1/2 pack per day smoker.  Medical records from 
Family Medicine Associates show that in February 1996 he was 
treated for a productive cough.  VA outpatient records dated 
from 1998 to 2001 show that the veteran was seen for 
treatment of bronchitis, asthma, and COPD.  

In a March 2002 letter, the veteran indicated that he had a 
problem involving shortness of breath.  He stated that he had 
had a very bad case of pneumonia when he was a child and had 
to have his lungs drained.  He stated that he also had 
pneumonia while in the service and several times since then.  

Medical records show that in 2002 the veteran was enrolled in 
the pulmonary rehabilitation program at the Great Plains 
Regional Medical Center.  He was hospitalized at the BryanLGH 
Heart Institute from March 2002 to April 2002.  Records show 
that the impressions included history of tobacco abuse and 
COPD.  He subsequently underwent a sleep study and was 
diagnosed with sleep apnea.  In November 2002, he was seen at 
the VA for cough productive of green sputum.  The diagnosis 
was acute bronchitis.  In February 2003, he was seen at the 
VA for an upper respiratory infection.  

At a hearing in April 2003, the veteran testified to the 
effect that he was diagnosed with a lung condition in service 
and had since contracted pneumonia about once a year.  He 
indicated that he regularly took medicine for his lungs, to 
include inhalers. 

VA outpatient records dated from 2003 to 2005 show treatment 
for upper respiratory infection and continue to list COPD as 
a diagnosis. 

At the time of a March 2005 VA respiratory examination, the 
veteran reported that his lungs began to bother him in the 
1990s with shortness of breath.  He now used an inhaler on a 
daily basis.  He also reported that he had quit smoking in 
1997, after 20 years.  Pulmonary function testing revealed 
moderately severe airflow obstruction with no improvement 
after bronchodilators, and normal lung volumes and diffusion 
capacities.  The examination diagnoses were COPD and asthma.  
The examiner opined that the veteran's COPD was likely 
related to a smoking history.  Based upon a review of the 
claims folder, VA records, and the veteran's history and 
physical examination, he further opined that it was highly 
unlikely that any respiratory disorder was related to the 
veteran's period of service including herbicide exposure 
therein, particularly as his breathing problems began in the 
1990s.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a respiratory disorder.  
Pertinent medical evidence shows that the veteran's 
respiratory disorder, currently diagnosed as COPD and asthma, 
was initially manifest many years after his discharge from 
service in April 1969.  Further, there is no competent 
evidence showing that his respiratory disorder is related to 
active service, including herbicide (Agent Orange) exposure 
during service.

As noted, a VA medical opinion obtained in March 2005 
discounted an association between the veteran's respiratory 
disorder and his period of service.  There is not another 
medical opinion of record to contradict such a finding.  
Thus, there is no basis for consideration under 38 C.F.R. § 
3.303 in that the respiratory disorder was not shown to be 
due to disease or injury incurred during service.

The veteran's own assertion that his respiratory disorder is 
attributable to his period of service including herbicide 
exposure lacks probative value, because he is a lay person 
and not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 495 (1992).

Additionally, there is no competent evidence of record 
attributing the veteran's respiratory disorder to his 
presumed exposure to Agent Orange in Vietnam, where service 
department documentation shows that he served a combat tour 
of duty.  There is not another medical opinion of record that 
contradicts the finding of the VA examiner in March 2005 that 
the veteran's respiratory disorder was not due to herbicide 
exposure during service.  While the veteran may believe 
otherwise, he is not competent to provide such nexus opinion 
and no physician has done so.  Further, the veteran's 
diagnosed COPD and asthma are not among the diseases listed 
as associated herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  On the basis of reports of the 
National Academy of Sciences (NAS), and all other sound 
medical and scientific information and analysis available to 
the VA Secretary, the Secretary has specifically determined 
that respiratory disorders except for certain respiratory 
cancers are not associated with herbicide exposure.  68 Fed. 
Reg. 27,630 (May 20, 2003).  The Agent Orange Act of 1991, 
the law authorizing presumptions of service connection for 
certain diseases based on exposure to certain herbicides 
mandates that whenever the Secretary determines, based on 
"sound medical and scientific evidence, that a positive 
association exists between exposure of humans to an herbicide 
agent used in support of U.S. and allied military operations 
in Vietnam during the Vietnam era and a disease, the 
Secretary will publish regulations establishing a presumptive 
service connection for that disease."  68 Fed. Reg. 27,630 
(May 20, 2003).  In light of the above, the presumption of 
service connection for diseases associated with herbicide 
exposure in service is not applicable in this case.  38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

In sum, service connection for a respiratory disorder on 
direct and presumptive bases is not in order.  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's respiratory disorder became 
manifest years after his service and has not been medically 
linked to service, including claimed herbicide (Agent Orange) 
exposure.  As the preponderance of the evidence is against 
the claim of service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Skin Cancer

Initially, the Board notes that service connection is 
currently in effect for dermatophytosis.  In an August 2001 
rating decision, the RO granted service connection for 
dermatophytosis based on the presence of a chronic skin 
disability on the veteran's shoulders and upper torso since 
service in Vietnam.  In the instant appeal, the veteran 
claims that during the mid-1990s, he was treated at the VA 
for skin cancer affecting his face.  This decision addresses 
that claim.  

In statements and testimony, the veteran maintains that he 
had had skin cancer removed from his forehead and around his 
eyes at the VA clinic in September 1998 and October 1998 (on 
one form he noted treatment only in October 1998).  At his 
hearing in April 2003, he noted that the cancer was removed 
"around my face or my ears, on my hands."  He stated that 
the VA froze off his "generalized skin cancer."  The 
veteran attributes the skin cancer to exposure to herbicides 
during service in Vietnam.  

Other than the veteran's statements and testimony, the record 
includes service medical records, VA medical treatment and 
examination reports beginning in July 1969 when the veteran 
underwent a VA examination for compensation purposes, and 
private medical treatment records dated beginning in 1972.  A 
review of the record shows that the veteran was discharged 
from service in April 1969.  Post-service, he periodically 
received treatment for a macular skin rash that usually 
involved just the torso.  Medical records from Family 
Medicine Associates show the following:  a cyst was excised 
from the right eyelid in April 1977, the veteran had called 
about facial sores in November 1977 (he was prescribed 
Neosporin ointment), and there was tinea versicolor on the 
chest in October 1992.  At the time of a VA examination in 
April 1994, the diagnosis was truncal rash, unknown etiology.  
VA outpatient records show that in September 1998 he had 
multiple actinic keratoses on his face and ears.  In October 
1998 the veteran returned twice to the VA clinic to undergo 
cryotherapy for multiple lesions about the face, left arm, 
and left temple.  The assessment was moles.  VA outpatient 
records show that in 2001 the veteran was treated for fungal 
dermatitis on his chest, which a skin biopsy (in December 
2000) had revealed to be dermatophytosis.  At the time of a 
VA examination in July 2001, the veteran reported that he had 
had skin cancers of both arms and face treated at the VA with 
cryocautery.  The assessment was dermatophytosis of the 
chest, shoulder, and back, likely acquired in Vietnam.  A May 
2002 VA outpatient record indicates that the veteran was seen 
in the eye clinic, where he reported that he may have cancer 
of the eyelid.  The examiner noted that there was no evidence 
of any problems at that time.  

At the time of a VA examination in March 2005, the veteran 
reported that lesions about his face began in the 1990s (he 
also claimed that they were all "found" prior to his 
service discharge).  The examiner reviewed the claims file 
and noted that there was no reference to skin issues during 
service and that there was no documentation regarding a 
specific skin cancer.  A physical examination was performed, 
and the diagnosis was actinic keratoses, which the examiner 
attributed to sun exposure.  The examiner remarked that the 
veteran did not have skin lesions typical of chloracne or any 
documentation of skin cancers, thus making it less likely 
that any facial skin lesions the veteran had had over the 
last number of years were related to service or herbicide 
exposure.  The examiner stated that the veteran's facial skin 
lesions appeared to have been actinic keratoses, which had 
cryotherapy applied to them in the 1990s at the VA clinic.  

A review of the record shows that there is no medical 
evidence suggesting the onset of skin cancer during service 
or at any time thereafter.  The service medical records are 
negative for a skin disorder, and there is no post-service 
evidence of skin cancer, chloracne, or other acneform disease 
consistent with chloracne.  Further, there is no medical 
opinion indicating that the veteran has skin cancer, or 
residuals thereof, that is related to his period of active 
service.  Thus, there is no basis of entitlement to service 
connection.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

In short, there is no current objective medical evidence of 
skin cancer, or residuals thereof.  Further, the Board also 
finds that there is no competent evidence showing that the 
veteran ever had skin cancer that can be related to service 
or to exposure to herbicides (Agent Orange) therein.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The veteran's own assertion that he has skin cancer (or 
residuals thereof) attributable to his period of service 
including herbicide exposure lacks probative value, because 
he is a lay person and not competent to offer an opinion as 
to such questions of medical diagnosis or causation as 
presented in this case.  See Espiritu v. Derwinski, 2 Vet. 
App. 495 (1992).

The Board concludes that the weight of the credible evidence 
demonstrates that the veteran does not currently have skin 
cancer or the residuals thereof, nor has any skin cancer been 
linked medically to disease or injury in active service, 
including claimed herbicide (Agent Orange) exposure.  As the 
preponderance of the evidence is against the claim of service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for a respiratory disorder, to include 
claimed as due to exposure to herbicides, is denied.  

Service connection for skin cancer, to include claimed as due 
to exposure to herbicides, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


